Citation Nr: 0829418	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In July 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the veteran a hearing before the Board.  In April 
2008, the veteran testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  The action specified in the July 
2007 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Following the issuance of the February 2006 statement of the 
case, the veteran submitted statements from two 
acquaintances, J.C. and R.R., as well as a November 2006 MRI 
report.  The veteran waived RO review of this new evidence 
during his April 2008 testimony and it has been reduced to 
writing.  Accordingly, the Board will consider all evidence 
of record in deciding the veteran's claim.    


FINDINGS OF FACT

1.  The veteran's low back disability did not have onset 
during the veteran's active service, was not manifest within 
one year of service and was not caused or aggravated by his 
active service.  

2.  The veteran's benign prostatic hypertrophy did not have 
onset during the veteran's active service and was not caused 
or aggravated by his active service, including exposure to 
ionizing radiation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for entitlement to service connection for 
benign prostatic hypertrophy have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In cases where chronicity of a disorder is not established 
during service or within a presumptive period, if applicable, 
service connection may still be granted upon a showing of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Low Back Disability

The veteran claims that his current low back disability was 
caused by a vehicle accident during a training exercise in 
service.  In a March 2006 statement, the veteran reported 
that the accident in which he injured his back probably 
happened around October 1962.  

An entry in the veteran's service treatment records in 
September 1962 reports that the veteran complained of pain in 
the right hand and chest after a car fell off a jack onto 
him.  An entry from October 1962 noted that the veteran 
recently had an auto accident and that he injured his right 
elbow and rib cage.  This accident is quite different than 
the accident the veteran describes in his statements of 
record.  More significantly, there is no mention in these 
treatment notes of any back pain or injury.  

Service treatment records show that the veteran complained of 
low back pain on one occasion in February 1963.  Scoliosis 
was noted.  However, there were no additional complaints of 
back pain and the veteran's separation examination report in 
March 1963 did not note any back or spinal problems.  
Physical examination of the spine was normal.  In his March 
1963 Report of Medical History, the veteran did not report 
any back or spinal problems and stated that he was in good 
health.  This is evidence that any injury to the veteran's 
back was not chronic.

There are no private or VA treatment records from 1963 to 
2001 of record.  The Board will address this issue in greater 
detail in the Duties to Notify and Assist section.  

VA records from May 2001 to September 2004 note that the 
veteran injured his shoulders and back in a 1992 industrial 
accident in which a tree fell on him.  These records do not 
mention any other accident or injury to the veteran's back.  

A November 2006 treatment note from Dr. "M.F." reports that 
a recent MRI showed herniated disc fragment at L5/S1, diffuse 
degenerative disc disease, severe bilateral narrowing at L4/5 
and L5/S1 and facet degeneration.  The physician noted that 
arthritis would be secondary to the veteran's original 
Workers' Compensation claim.  

The Board acknowledges the veteran's assertions that he has 
experienced lower back pain since service.  The Board has 
also considered the April 2008 letter from "R.R." and the 
May 2008 letter from "J.C.", acquaintances of the veteran 
who report that the veteran has experienced back pain since 
the early 1960s and has sought medical treatment for this 
pain.  

However, a layperson such as the veteran is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran is competent to report experiencing 
symptoms such as pain, he is not competent to offer an 
opinion as to the etiology of his current low back disorder, 
including whether this problem is related to service many 
years ago.  Unlike varicose veins or a dislocated shoulder, 
such a complex question as the etiology of a lower back 
disorder based on service in the 1960's requires medical 
expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  The veteran has not demonstrated any such expertise.  
Hence, his contentions are not competent evidence regarding 
the cause of his lower back disability.  

Thus while the Board has carefully considered the lay 
statements of the veteran and his acquaintances, it finds the 
veteran's service treatment records and other medical 
evidence of record to be more probative.  

Service treatment records show only one report of lower back 
pain and do not note any back or spinal problems on 
separation, suggesting that any back pain the veteran 
experienced in service was not chronic.  VA treatment records 
make no reference to any accidents or injuries other than the 
veteran's 1992 industrial accident.  Most significantly, Dr. 
M.F. states that "[the veteran's] arthritis would be 
secondary to his original Workers' Compensation injury."  
Indeed, the veteran acknowledged at the April 2008 hearing 
that the doctor treating his back attributed his current back 
disorders to the 1992 accident.  Hearing Transcript at 18.  
The Board also notes that scoliosis reported on one occasion 
in service has not been shown on any post-service medical 
report, including the 2006 MRI.

Accordingly, the Board finds that the veteran's current lower 
back disability did not have its onset during the veteran's 
active service or manifest within one year of service and was 
not caused or aggravated by his active service.  Therefore 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).



Benign Prostatic Hypertrophy

The veteran also has a current diagnosis of benign prostatic 
hypertrophy (BPH).  There is no evidence in the veteran's 
service treatment records that he was ever treated for any 
prostate disorder, including BPH.  However, the veteran 
contends that his current prostate disability was caused by 
his exposure to ionizing radiation in service.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
established in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Radiation risk activities are enumerated at 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

However, the veteran cannot avail himself of this avenue of 
recovery as BPH is not among the specific listed diseases 
eligible for the service connection presumption under 38 
U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity."  38 C.F.R. §§ 3.309(d) (3).  
Radiation risk activities are enumerated at 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

However, BPH is not a specified radiogenic disease under 38 
C.F.R. § 3.311(b)(2). Accordingly, a dose assessment of the 
veteran is not required and service connection is not 
warranted under 38 C.F.R. § 3.311.

Regarding the third avenue of recovery for establishing 
service connection for a disorder claimed to be attributable 
to radiation exposure, an appellant may also establish 
service connection directly under 38 C.F.R. § 3.303. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact 
that the appellant is not entitled to presumptive service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the appellant is entitled to service 
connection under 38 C.F.R. § 3.303.  Id. 

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of BPH, and by the 
veteran's own testimony, he was not diagnosed with BPH until 
over twenty years after service.  Hearing Transcript at 18.  
Nor is there any medical or other competent evidence of 
record connecting the veteran's current BPH with his service.  

The veteran did claim at the April 2008 hearing that one of 
his doctors had speculated that his BPH was "probably 
related" to his exposure to ionizing radiation.  Hearing 
Transcript at 8.  However, the "connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence".  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

None of the veteran's doctors has provided an opinion either 
in his treatment records or as evidence in support of his 
claim stating that in-service exposure to ionizing radiation 
caused his BPH.  The Board finds the absence of such a report 
to be more probative than the veteran's assertions on the 
issue of whether in-service exposure to ionizing radiation 
caused his BPH.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed BPH is related to in-service 
exposure to ionizing radiation.  As discussed above, medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the specialized knowledge and experience of a trained medical 
professional.  As the veteran has not demonstrated that he 
has such training, he is not competent to make a 
determination that his currently diagnosed BPH is related to 
in-service exposure to ionizing radiation.  See 38 C.F.R. § 
3.311(a)(3)(ii); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, his statements are not competent to show that his in-
service exposure to ionizing radiation caused his currently 
diagnosed BPH.  Consequently, service connection is not 
warranted.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).


The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice regarding the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim was not provided until March 2006, 
after the initial adjudication, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed conditions.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in October 2004 that informed him of what evidence 
was required to substantiate a service connection claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records 
and private medical records from Dr. M.F.  

At the April 2008 Board hearing, the veteran claimed that he 
had received treatment for his lower back since separation 
from service.  Hearing Transcript at 20-22.  The earliest 
medical records the Board can find are VA treatment records 
from 2001.  Thus, the Board has considered whether additional 
development is required.  

However, at the April 2008 hearing, the veteran indicated 
that most of the medical professionals who treated the 
veteran are either deceased or no longer practicing.  Hearing 
Transcript at 20-23.  Thus, it is unlikely that records from 
the veteran's earlier treatment can be obtained.

Additionally, in October 2004, the RO sent the veteran a VCAA 
letter explaining that he needed to submit evidence to show 
that his low back and prostate disabilities existed from 
service to the present.  This letter described the types of 
evidence the veteran could submit to prove his claim and 
explained how VA would assist the veteran in obtaining this 
evidence.  

A Report of Contact form from December 2004 shows that VA 
called the veteran and informed the veteran that if he had 
any additional evidence relevant to his claim, VA would 
assist him in obtaining that evidence.  The veteran indicated 
that there were no additional medical records or other 
evidence relevant to his claim and asked that VA proceed to 
decide his claim with the evidence of record.  

Following the April 2008 hearing, the veteran's claims file 
was held for thirty days to allow him time to submit 
additional lay and medical evidence.  

Given the many opportunities the veteran has been given to 
submit evidence, the Board finds that another remand would 
merely be a waste of time and resources.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, for all the 
above reasons, the Board finds that remand to obtain earlier 
treatment records is not warranted.

The veteran has not been afforded an examination in this 
case, nor has VA obtained a medical opinion.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The service treatment records and post-service treatment 
records provide evidence against the veteran's claims, 
indicating problems that began years after service.  
Additionally, there is no indication from a competent source 
of a connection between the veteran's current disabilities 
and service.  For these reasons, the Board declines to afford 
the veteran a VA examination or obtain a medical opinion in 
this case.  In light of the record, the Board finds 
sufficient competent medical evidence of record to make a 
decision on the claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for low back disability is 
denied.  

Entitlement to service connection for benign prostatic 
hypertrophy is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


